EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Thomas H. Martin, on February 11, 2021, per the attached interview Summary. 

The application has been amended as follows: 

In the claims (see after-final amendment dated February 10, 2021):

In claim 1, line 7:  immediately after “first opening” deleted “into”.

In claim 1, line 8: immediately before “through” deleted “the internal cavity” and further in the same line, immediately after “surface” and immediately before “,” inserted - - and communicating with the internal cavity - - to better define Applicant’s invention.

In claim 1, line 9: immediately after “opening” deleted “into the internal cavity” and further in the same line, immediately after “surface” and immediately before “,” inserted - - and communicating with the internal cavity - - to better define Applicant’s invention. 

In claim 25, line 8: immediately after “opening” deleted “into the internal cavity at” and inserted instead - - through - - and further in the same line, after “the first end” deleted “-“ and inserted instead - - and communicating with the internal cavity - - to better define Applicant’s invention.



In claim 25, line 10: immediately after “end” and before “,” inserted - - and communicating with the internal cavity - - to better define Applicant’s invention.

In claim 30, line 11: immediately after “opening” deleted “into the internal cavity at the first end and” and further in the same line, immediately after “surface” and before “,” inserted - - and communicating with the internal cavity - - to better define Applicant’s invention. 

In claim 30, line 12: immediately after “opening” deleted “into the internal cavity at the second end and” to better define Applicant’s invention.

In claim 30, line 13: immediately after “surface” and before “,” inserted  - - and communicating with the internal cavity - - to better define Applicant’s invention. 

Canceled claims 22, 27 and 32. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

February 11, 2021
/Anu Ramana/Primary Examiner, Art Unit 3775